Exhibit 10.1

COMPROMISE SETTLEMENT AND MUTUAL RELEASE AGREEMENT

This Compromise Settlement and Mutual Release Agreement (“Agreement”) is dated
this 19th day of July, 2007 (“Effective Date”), by and between the following
parties (the “Parties”) upon the terms and conditions stated herein:

 

 

•

 

Path 1 Network Technologies, Inc. (“Path 1”);1

 

 

•

 

Gryphon Master Fund, L.P. (“GMF”);2 and

 

 

•

 

GSSF Master Fund, LP (“GSSF”);3

RECITALS

WHEREAS, on or about January 17, 2007, GMF and GSSF filed suit against Path 1,
alleging various causes of action as alleged in Cause No. 3:06-cv-00107-C;
Gryphon Master Fund, L.P., GSSF Master Fund, LP, v. Path 1 Network Technologies,
Inc.; In The United States District Court, For The Northern District Of Texas,
Dallas Division (the “Lawsuit”); and

WHEREAS, on or about February 10, 2006, Path 1 answered the Complaint denying
all the allegations as alleged in the Lawsuit; and

WHEREAS, on or about May 31, 2007 the Court granted a Temporary Restraining
Order against Path 1 preventing the sale of its assets and requiring the
Plaintiff to post a $50,000 bond (“Bond”); and then on or about June 14, 2007,
the Court granted the Permanent Injunction leaving in place the Bond amount (the
“Injunction”); and

 

--------------------------------------------------------------------------------

1

Path 1, as used herein, shall mean: Path 1 Network Technologies, Inc. (i) in all
capacities in which Path 1 could have been sued or could have brought claims in
the Lawsuit; and (ii) Path 1’s current and former officers, directors,
employees, accountants, managers, partners, legal representatives, attorneys,
trustees, joint venturers, servants, agents, assigns, successors, predecessors,
subcontractors, lenders, stockholders, all other persons or entities acting on
Path 1’s behalf whether authorized or not; and all other persons or entities,
natural or corporate, in privity with them.

2

GMF as used herein, shall mean: Gryphon Master Fund, L.P., (i) in all capacities
in which GMF could have been sued or could have brought claims in the Lawsuit;
and (ii) GMF’s current and former officers, directors, employees, accountants,
managers, partners, legal representatives, attorneys, trustees, joint venturers,
servants, agents, assigns, successors, predecessors, subcontractors, all other
persons or entities acting on GMF’s behalf whether authorized or not; and all
other persons or entities, natural or corporate, in privity with them. “Gryphon”
shall collectively mean GMF and GSSF.

3

GSSF as used herein, shall mean: GSSF Master Fund, L.P., (i) in all capacities
in which GSSF could have been sued or could have brought claims in the Lawsuit;
and (ii) GSSF’s current and former officers, directors, employees, accountants,
managers, partners, legal representatives, attorneys, trustees, joint venturers,
servants, agents, assigns, successors, predecessors, subcontractors, all other
persons or entities acting on GSSF’s behalf whether authorized or not; and all
other persons or entities, natural or corporate, in privity with them. “Gryphon”
shall collectively mean GMF and GSSF.

 

SETTLEMENT AGREEMENT    Page 1   



--------------------------------------------------------------------------------

WHEREAS, the Parties hereby make a full and final settlement of all matters and
all causes of action arising out of the facts and claims as set forth above by
entering into this Agreement as follows:

COMPROMISE SETTLEMENT AND MUTUAL RELEASE AGREEMENT

For and in consideration of the promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

1. Path 1 hereby agrees to pay Gryphon One Hundred and Fifty Thousand Dollars
($150,000.00) as partial consideration for which Gryphon agrees that all matters
arising out of the Lawsuit or the Laurus Transactions4 will be, and are, finally
compromised and settled.

2. Release by GMF and GSSF. GMF and GSSF, (collectively “Gryphon”) and anyone
claiming by, through or under Gryphon hereby irrevocably and unconditionally
releases, acquits, and forever discharges Path 1, of and from any and all
Claims5 and Damages6 of any kind whatsoever against Path 1 accruing prior to the
Effective Date. Gryphon acknowledges and agrees that the release set forth above
is a broad, general and unconditional release that should be liberally construed
and by virtue of same Gryphon does and intends to give up any and all Claims,
Damages, costs, rights or remedies Gryphon may have against Path 1 accruing
prior to the Effective Date, including, but not limited to, those relating to or
arising from the Lawsuit. Notwithstanding anything contained herein, this
release shall not affect Gryphon’s rights as a preferred stockholder of Path 1.
Gryphon shall retain its preferred stockholdings in Path 1, and except for the
obligations and covenants herein, shall retain all rights in connection with its
ownership of such stock in Path 1.

3. Release by Path 1. Path 1 and anyone claiming by, through or under Path 1
hereby irrevocably and unconditionally releases, acquits, and forever discharges
Gryphon of and

 

--------------------------------------------------------------------------------

4

The term “Laurus Transactions” shall mean the Laurus Master Fund Unlimited
transactions as complained of and set forth in the Lawsuit.

5

The term “Claims” as used herein, shall mean any and all theories of recovery of
whatsoever type or nature, whether known or unknown, accruing prior to the
Effective Date, whether contingent, prospective or matured, whether arising in
equity or in law, whether arising under the common law, any contract, statute or
otherwise, recognized by the law of any jurisdiction and includes, but is not
limited to, causes of action, claims, debts, obligations, actions, demands,
liabilities, suits, and judgments.

6

The term “Damages” as used herein shall mean any and all elements of relief or
recovery of whatsoever nature, whether known or unknown, recognized by the law
of any jurisdiction and includes, but not limited to, (i) actual damages
(whether direct, consequential, coincidental or otherwise) of every description,
such as breach of contract, fraud, personal injury, emotional distress,
reputational loss (i.e. libel and slander) and economic loss; (ii) any other
item of loss or injury; (iii) statutory, treble, additional, multiple, penal,
exemplary and/or punitive damages; (iv) attorneys’ fees; (v) prejudgment or
post-judgment or other interest; (vi) declaratory, injunctive and equitable
relief; (vii) expenses; (viii) expert witness fees; and (ix) costs of court.

 

SETTLEMENT AGREEMENT    Page 2   



--------------------------------------------------------------------------------

from any and all Claims and Damages of any kind whatsoever against Gryphon
accruing prior to the Effective Date. Path 1 acknowledges and agrees that the
release set forth above is a broad, general and unconditional release that
should be liberally construed and by virtue of same Path 1 does and intends to
give up any and all Claims, Damages, costs, rights or remedies Path 1 may have
against Gryphon accruing prior to the Effective Date, including, but not limited
to, those relating to or arising from the Lawsuit. Said release shall include
any claims or rights against the Bond.

4. Consent to Laurus Transactions. As part of the consideration herein, Gryphon
consents, retroactively and currently, to the Path 1 – Laurus Master Fund
Unlimited transactions as complained of and set forth in the Lawsuit and arising
from the Lawsuit.

5. Consent to Laurus Peaceful Possession. As part of the consideration herein,
Gryphon consents to Path 1 undertaking a deal with Laurus and a third party
under a similar concept to the Path 1 – IP Video Networks, Inc. - Laurus Master
Fund Unlimited proposed transaction filed under a Form 8-K on or about May 8,
2007 with the SEC.

6. Agreed Order of Dismissal with Prejudice. In full and final settlement and
discharge of the Parties’ claims, the Parties agree to execute the Agreed Order
of Dismissal with Prejudice and dissolution of the Injunction, and Release of
Bond that is attached hereto as Exhibit “A.” The Agreed Order of Dismissal with
Prejudice and Dissolution of the Injunction and Release of Bond shall dismiss
with prejudice any and all Claims and Damages asserted in the Lawsuit or that
could have been asserted in the Lawsuit and orders that each Party will incur
their own costs, and allow Gryphon to claim their Bond. Path 1 will be
responsible for submitting such Order to the Court. Should Path 1 fail to do so
within seven days of execution, Gryphon shall have the right to submit the Order
to the Court.

7. Agreement(s) Null and Void. Any and all agreements, contracts, promises, and
representations alleged by the Parties in the Lawsuit are null and void in all
respects and no Party has any obligations to any other Party regarding such
alleged agreements, contracts, promises and representations.

8. Assignment of Claims – Gryphon. Gryphon assigns, quitclaims, and transfers in
full to Path 1 any and all claims and damages against Path 1 not specifically
released herein.

9. Assignment of Claims – Path 1. Path 1 assigns, quitclaims, and transfers in
full to Gryphon any and all claims and damages against Gryphon not specifically
released herein.

10. Covenant Not to Sue – Gryphon. Gryphon agrees and covenants not to sue,
prosecute or assist, directly or indirectly, in suing or prosecuting Path 1 for
any Claims or Damages released or assigned in this Agreement.

11. Covenant Not to Sue – Path 1. Path 1 agrees and covenants not to sue,
prosecute or assist, directly or indirectly, in suing or prosecuting Gryphon for
any Claims or Damages released or assigned in this Agreement.

 

SETTLEMENT AGREEMENT    Page 3   



--------------------------------------------------------------------------------

12. Miscellaneous. The Parties hereto, by their signatures or the signatures of
their authorized representatives affixed below, do hereby warrant, represent,
covenant, and promise to each other:

 

  (a) That the Parties represent and warrant to each other that no Claims or
Damages released hereunder have been sold, transferred, or assigned in any form,
fashion, or manner, other than to their attorneys for representation regarding
the Lawsuit and that such attorneys’ fees (by such assignment or as expressed in
the Judgment) are the responsibility of the incurring party;

 

  (b) That the Parties represent and warrant to each other that they have no
notice or knowledge (actual or constructive) that any other person or entity:
claims an interest in the Claims or Damages released hereunder, intends or
asserts any rights to bring any Claims or Damages relating to Claims and Damages
released hereunder by, through or under any Party to this Agreement;

 

  (c) That this Agreement shall be binding upon and inure to the benefit of the
Parties hereto, their heirs, legal representatives, executors, administrators,
successors, and assigns;

 

  (d) That the terms hereof are contractual and not merely recitals and that the
agreements herein contained and the consideration exchanged is to compromise
doubtful and disputed claims, avoid litigation and buy peace, and that no
payments made, nor releases or other considerations given, shall be construed as
an admission of liability, all liability being expressly denied;

 

  (e) That this Agreement represents the entire understanding between and among
the parties hereto and that it supersedes and displaces any and all prior
understandings, statements, representations, promises, agreements or otherwise
between the Parties;

 

  (f) That this Agreement can only be modified, amended or supplemented in
writing executed by all Parties;

 

  (g) That the Parties freely, voluntarily, of their own free will and accord
enter into this Agreement and that they have the approval and authority to enter
into this Agreement;

 

  (h) That this Agreement is performable in whole in the state of Texas and that
venue for any dispute relating to or arising from this Agreement shall solely
and exclusively lie in Dallas County, Texas;

 

  (i) That the Parties have had an opportunity to review this instrument by and
through their authorized representatives and/or agents and to have attorneys of
their choice review it;

 

SETTLEMENT AGREEMENT    Page 4   



--------------------------------------------------------------------------------

  (j) That in the event that any one or more provisions or terms contained in
this Agreement shall be held to be invalid or unenforceable in any respect, such
invalidity or unenforceability shall not affect any other provision hereof and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision did not exist;

 

  (k) That the construction and terms of this Agreement shall not be construed
in favor of or against any party;

 

  (l) That this Agreement may be executed in counterparts, with each counterpart
deemed an original and such counterparts shall constitute a single agreement;
and

 

  (m) That no oral, written, express, or implied representations, statements,
promises, warranties, agreements or other inducement of any nature or sort have
been made by the parties to induce any party hereto to execute this Agreement
other than as is expressly set forth herein.

 

EXECUTED as of the Effective Date. AGREED:
Gryphon Master Fund, L.P. (“GMF” or “Gryphon”) By:  

/s/ Warren W. Garden

ITS:   Authorized Agent GSSF Master Fund, LP (“GSSF” or “Gryphon”) By:  

/s/ Warren W. Garden

ITS:   Authorized Agent Path 1 Network Technologies, Inc. By:  

/s/ Thomas L. Tullie

  Thomas L. Tullie, President

 

SETTLEMENT AGREEMENT    Page 5   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

STATE OF TEXAS   

§

  

§

COUNTY OF DALLAS   

§

BEFORE ME, the undersigned Notary Public, on this day personally appeared Warren
W. Garden, who being personally known to me or who presented a valid driver’s
license for verification of his identity, the person whose name is subscribed to
the foregoing Compromise Settlement and Mutual Release Agreement, and
acknowledged to me that he executed the foregoing Compromise Settlement and
Mutual Release Agreement for the purposes and consideration therein expressed
and as the act and deed of himself and in such capacities as defined therein.

Given under my hand and seal of office this 12th day of July, 2007

 

   

/s/ Deirdra A. Greve

    Notary Public in and for the State of Texas My Commission Expires:    

Deirdra A. Greve

 

November 14, 2007

    Printed Name of Notary Public

 

SETTLEMENT AGREEMENT    Page 6   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

STATE OF CALIFORNIA   

§

  

§

COUNTY OF San Diego   

§

BEFORE ME, the undersigned Notary Public, on this day personally appeared Tomas
L. Tullie, President of Path 1 who being personally known to me or who presented
a valid driver’s license for verification of his identity, the person whose name
is subscribed to the foregoing Compromise Settlement and Mutual Release
Agreement, and acknowledged to me that he executed the foregoing Compromise
Settlement and Mutual Release Agreement for the purposes and consideration
therein expressed and as the act and deed of himself, Tom Tullie and in such
other capacities as defined therein.

Given under my hand and seal of office this 19th day of July, 2007

 

   

/s/ Angel Pado Antonio

    Notary Public in and for the State of California My Commission Expires:    

Angel Pado Antonio

 

September 16, 2010

    Printed Name of Notary Public

 

SETTLEMENT AGREEMENT    Page 7   